Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed August 19, 2022, claims 1,  20, 22, 25-28, 30, 34, and 37-38 are amended claims 1 and 21-39 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 4 paragraphs 2 -  page 8 (all), filed July 5, 2015, with respect to claims 1-3 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ …  However, as is the case with 3GPP462, nothing in 3GPP799 teaches or suggests the UE receiving a "PDN connection response message [that] comprises second network slice information about a second network slice in a second network," as recited by claim 1. For example, the Office Action points to sections 8.1-8.2 of 3GPP799 in connection with features such as the claimed PDN connection response message. Yet as shown in pgs. 68 (step 8) and pgs. 464- 467 (§§ 8.1-8.2) of 3GPP799, the PDU Session response message comprises network slice information about a particular network slice in a particular network. That is, 3GPP799's PDU Session response message is based on a PDU session request message (see Fig. 6.1.2.2.3.2-1) only for registering with that particular network. In contrast, claim 1 involves a terminal receiving a PDN connection response message from a first network, where the PDN connection response message comprises network slice information about a second network. 
Consequently, 3GPP799 does not cure the deficiencies of 3GPP462. To facilitate prosecution, the independent claims have been amended to clarify that the first network is a 4th generation (4G) mobile communications system and the second network is a 5th generation (5G) mobile communications system. In addressing such features, the Examiner asserts that "3GPP462 further disclose wherein the first network is a 4th generation (4G) mobile communications system and the second network is a 5th generation (5G) mobile communications system (see page 4, a RAN informs the slices availability to the UE and to the neighbor gNB / 5 Generation (5G) network and  
LTE eNB/4 Generation (4G) network)." Office Action, p. 6. The Applicant respectfully disagrees, as the Examiner has not provided any reasonable explanation as to how or why one of ordinary skill in the art would have interpreted such portions of 3GPP462 as disclosing a 4G mobile communications system and a 5G mobile communications system, let alone a terminal interacting with such systems in the manner provided. 
For at least the foregoing reasons, the Applicant respectfully submits that claim 1 is novel and non-obvious over the combination of 3GPP462 and 3GPP799. Independent claim 30 recites features similar to those described above. Therefore, claims 1 and 30, and any claim dependent thereon, are patentable over the cited references. 
Reconsideration of the outstanding rejections and indication of the allowability of all pending claims are respectfully requested.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, 3GPP462 clearly teaches receiving, by the terminal based on the connection request message, a connection response message from the first network, wherein the PDN connection response message comprises second network slice information about a second network slice in a second network (see section 2.2, "the RAN provide the slice(s) availability including its supported slices and neighboring RAN node/cell to the UE via air interface in advance", clearly teaches the UE receiving slice information for a second network slice in a second network); and sending, by the terminal a request message to the second network (see section 2.3, "announcement of slice availability ... enables the UE to perform network/cell selection and to initiate random access",  this implicitly discloses the UE using the slice information of the neighboring RAN to initiate random access on the neighboring RAN, wherein it is part of the common knowledge that the random access procedure involves sending a request, also the UE registered to certain slices and decide which network to select), and
wherein the first network is a 4th generation (4G) mobile communications system and the second network is a 5th generation (5G) mobile communications system (see page 4, a RAN informs the slices availability to the UE and to the neighbor gNB / 5 Generation (5G) network and LTE eNB/4 Generation (4G) network).  
Examiner note: US Pub. No.:2018/0324567 – paragraphs 2- 3 defining  “Next Generation as (e.g., 5G) Node-B (“gNB”),”, and, US Pub. No.:2019/0059011 -  paragraph 2 describing “The fifth generation (5G) wireless communication concept denoted as New Radio (NR) is a further evolution of the fourth generation (4G) wireless communication concept denoted Long Term Evolution (LTE)”. Although, instant specification mentions, see paragraph 4,  “in a fifth generation (5.sup.th Generation, 5G) communications system, a terminal (or referred to as user equipment (User Equipment, UE), a terminal terminal, a mobile station mobile station, or the like) that supports 5G needs to be capable of accessing a plurality of different network slices. However, in an interworking and evolution process between 5G and fourth generation (4.sup.th Generation, 4G) communications systems, …, however, there are no specific definition for “4G” or “5G”, see also para. 0071.  Also, 
3GPP799 clearly teaches sending, by a terminal, “a Packet Data Network (PDN) connection request message” to a first network during a registration procedure with the first network (see section 6.1.2.2.3.2, page 68, Fig. 6.1.2.2.3.2-1, see step 1 The UE initiates the PDU Session Request message to request for the service by including the Temporary ID, the MDD vector of the NSI that the PDU session applies to, the DNN of the PDN connection and the related parameters (e.g. QoS). The UE includes the routing field of the Temporary ID in the RRC layer message for the RAN to route the NAS Message to the appropriate Serving CCNF. If the DNN is omitted a default or a set of default DNN connections in the NSI are established, clearly teaches sending “a Packet Data Network (PDN) connection request message”); receiving, by the terminal based on the PDN connection request message, “a PDN connection response message” from the first network (see section 6.1.2.2.3.2, page 68, Fig. 6.1.2.2.3.2-1, see steps 6-8, once the step 6. above is complete, the serving NSI completes the PDU session establishment procedure by sending the PDU Session Response to the UE through RAN, clearly teaches a PDN connection response message) and wherein a request message carries a second network slice information for a terminal to register with a second network (see page 464-466, section 8.1, point 2.c,  "the UE stores NSSAI for the ID of the PLMN that the UE accesses, the UE provides NSSAI in RRC and NAS. The NSSAI indicates the slice/service type(s)”, see also page 465-467, point 7, handover a UE from a slice in NC to a DCN in EPC, and "the serving PLMN may return an Accepted NSSAI that the UE stores for the PLMN ID of the serving PLMN"), and wherein the first network and the second network have different core network devices (see page 465-467, point 7, handover a UE from a slice in NGC to a DCN in EPC / different core network devices).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 21-26, 28, and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP462 et al. (HUAWEI: "Support of Network Slice Discovery", 3GPP DRAFT; R3-162462, 6 October 2016, IDS submitted 8/29/2019),  and further in view of 3GPP799 ("3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Architecture for Next Generation System (Release 14)", 3GPP STANDARD; 3GPP TR 23.799, 31 October 2016, IDS submitted 8/29/2019).

As per claim 1, 3GPP462 disclose An inter-network change method, comprising: 	
sending, by a terminal, connection request message to a first network during a registration procedure with the first network or after completing the registration procedure (see section 2.3, "announcement of slice availability ... enables the UE to perform network/cell selection and to initiate random access",  this implicitly discloses the UE using the slice information of the neighboring RAN to initiate random access on the neighboring RAN, wherein it is part of the common knowledge that the random access procedure involves sending a request, also the UE registered to certain slices and decide which network to select);
 receiving, by the terminal based on the connection request message, a connection response message from the first network, wherein the PDN connection response message comprises second network slice information about a second network slice in a second network (see section 2.2, "the RAN provide the slice(s) availability including its supported slices and even its neighboring RAN node/cell to the UE via air interface in advance"); and 
sending, by the terminal a request message to the second network (see section 2.3, "announcement of slice availability ... enables the UE to perform network/cell selection and to initiate random access",  this implicitly discloses the UE using the slice information of the neighboring RAN to initiate random access on the neighboring RAN, wherein it is part of the common knowledge that the random access procedure involves sending a request, also the UE registered to certain slices and decide which network to select),
 and wherein the first network and the second network have different core network devices (see section 2.2, neighboring RAN node, with different access network devices), and
wherein the first network is a 4th generation (4G) mobile communications system and the second network is a 5th generation (5G) mobile communications system (see page 4, a RAN informs the slices availability to the UE and to the neighbor gNB / 5 Generation (5G) network and LTE eNB/4 Generation (4G) network (Examiner note, US Pub. No.:2018/0324567 – paragraphs 2- 3 defining  “Next Generation (e.g., 5G) Node-B (“gNB”),”, and, US Pub. No.:2019/0059011 -  paragraph 2 describing “The fifth generation (5G) wireless communication concept denoted as New Radio (NR) is a further evolution of the fourth generation (4G) wireless communication concept denoted Long Term Evolution (LTE)”).

3GPP462 however does not explicitly disclose sending, by a terminal, “a Packet Data Network (PDN) connection request message” to a first network during a registration procedure with the first network; receiving, by the terminal based on the PDN connection request message, “a PDN connection response message” from the first network and wherein the request message carries the second network slice information for the terminal to register with the second network; 

3GPP799 however disclose sending, by a terminal, “a Packet Data Network (PDN) connection request message” to a first network during a registration procedure with the first network (see section 6.1.2.2.3.2, page 68, Fig. 6.1.2.2.3.2-1, see step 1 The UE initiates the PDU Session Request message to request for the service by including the Temporary ID, the MDD vector of the NSI that the PDU session applies to, the DNN of the PDN connection and the related parameters (e.g. QoS). The UE includes the routing field of the Temporary ID in the RRC layer message for the RAN to route the NAS Message to the appropriate Serving CCNF. If the DNN is omitted a default or a set of default DNN connections in the NSI are established.); receiving, by the terminal based on the PDN connection request message, “a PDN connection response message” from the first network (see section 6.1.2.2.3.2, page 68, Fig. 6.1.2.2.3.2-1, see steps 6-8, once the step 6. above is complete, the serving NSI completes the PDU session establishment procedure by sending the PDU Session Response to the UE through RAN) and wherein a request message carries a second network slice information for a terminal to register with a second network (see page 464-466, section 8.1, point 2.c,  "the UE stores NSSAI for the ID of the PLMN that the UE accesses, the UE provides NSSAI in RRC and NAS. The NSSAI indicates the slice/service type(s)”, see also page 465-467, point 7, handover a UE from a slice in NC to a DCN in EPC, and "the serving PLMN may return an Accepted NSSAI that the UE stores for the PLMN ID of the serving PLMN"), and
	wherein the first network and the second network have different core network devices (see page 465-467, point 7, handover a UE from a slice in NGC to a DCN in EPC / different core network devices).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending, by a terminal, “a Packet Data Network (PDN) connection request message” to a first network during a registration procedure with the first network; receiving, by the terminal based on the PDN connection request message, “a PDN connection response message” from the first network and wherein the request message carries the second network slice information for the terminal to register with the second network, as taught by 3GPP799, in the system of 3GPP462, so as to support network slicing and to enable a UE to simultaneously obtain services from one or more specific network slice instances, see 3GPP799, section 5.1 and 5.2.

As per claim 21, the combination of 3GPP462 and 3GPP799 disclose the inter-network change method of claim 1.

3GPP799 further disclose the method further comprising receiving, by the terminal, an accept message from the second network, wherein the accept message carries network slice information accepted by the second network, and wherein the network slice information accepted by the second network comprises a part or all of the second network slice information (see page 467, "the serving PLMN return an Accepted NSSAI that the UE stores for the PLMN ID of the serving PLMN").

As per claim 22, the combination of 3GPP462 and 3GPP799 disclose the inter-network change method of claim 1.

3GPP462 further comprising establishing simultaneously by the terminal, a Packet Data Unit (PDU) session in the registration procedure (see section 2.3, "announcement of slice availability ... enables the UE to perform network/cell selection and to initiate random access",  this implicitly discloses the UE using the slice information of the neighboring RAN to initiate random access on the neighboring RAN, wherein it is part of the common knowledge that the random access procedure involves sending a request, also the UE registered to certain slices and decide which network to select, to establish a PDU session), and 
3GPP799 disclose establishing simultaneously by the terminal, a Packet Data Unit (PDU) session (see Fig.6.1.2.2.3.2-1, the UE initiates the PDU Session Request message to request for the service and the serving NSI completes the PDU session establishment procedure by sending the PDU Session Response to the UE through RAN, see also page 241).

As per claim 23, the combination of 3GPP462 and 3GPP799 disclose the inter-network change method of claim 1.

3GPP799 further disclose wherein the second network slice information comprises one or more pieces of single-network slice selection assistance information (S-NSSAI) (see page 466, section 8.1, point 2.c,  "the UE stores NSSAI for the ID of the PLMN that the UE accesses, the UE provides NSSAI in RRC and NAS. The NSSAI indicates the slice/service type(s)").

As per claim 24, the combination of 3GPP462 and 3GPP799 disclose the inter-network change method of claim 23.

3GPP799 further disclose wherein the one or more pieces of S- NSSAI include a slice/service type and slice differentiation information (see page 466, section 8.1, point 2.c, the NSSAI indicates/includes the slice/service type(s)").

As per claim 25, the combination of 3GPP462 and 3GPP799 disclose the inter-network change method of claim 1.

3GPP799 further disclose wherein after the terminal registers with or is handed over to the second network, the inter-network change method further comprises establishing, by the terminal, a Packet Data Unit (PDU) session with the second network based on the second network slice information (see section 8.1,  handover a UE from a slice in NGC to a DCN in EPC, and UE need to be able to associate an application with one out of multiple parallel established PDU sessions, and different PDU sessions  belong to different slices).

As per claim 26, the combination of 3GPP462 and 3GPP799 disclose the inter-network change method of claim 25.

3GPP462 further disclose wherein establishing the PDU session comprises sending, by the terminal, a session establishment request message to the second network, and wherein the session establishment request message comprises the second network slice information (see section 2, the core network assign a default or common network slice in the camped cell to the UE during initial attach procedure).

As per claim 28, the combination of 3GPP462 and 3GPP799 disclose the inter-network change method of claim 21.

3GPP799 further disclose establishing, by the terminal, a Packet Data Unit (PDU) session with the second network based on the network slice information accepted by the second network (see section 8.1,  handover a UE from a slice in NGC to a DCN in EPC, and UE need to be able to associate an application with one out of multiple parallel established PDU sessions, and different PDU sessions  belong to different slices).

As per claim 30, claim 30 is rejected the same way as claim 1. 3GPP462 further disclose A communication device (see Fig.1, RAN A), comprising: a processor (see Fig.1, RAN a with a CPU/a processor); and a memory configured to store a program instruction executable by the processor  (see Fig.1, RAN a memory for storing).

As per claim 31, the combination of 3GPP462 and 3GPP799 disclose communication device of claim 30.

3GPP799 further disclose wherein a processor is configured to execute the program instruction to receive an accept message from the second network (see page 465-467, "the serving PLMN returns an Accepted NSSAI that the UE stores for the PLMN ID of the serving PLMN").

As per claim 32, the combination of 3GPP462 and 3GPP799 disclose communication device of claim 31.

3GPP799 further disclose wherein the accept message carries network slice information accepted by the second network (see page 465-467, "the serving PLMN returns an Accepted NSSAI that the UE stores for the PLMN ID of the serving PLMN").

As per claim 33, the combination of 3GPP462 and 3GPP799 disclose communication device of claim 31.

3GPP799 further disclose wherein the network slice information accepted by the second network comprises a part or all of the second network slice information (see page 465-467, "the serving PLMN returns an Accepted NSSAI that the UE stores for the PLMN ID of the serving PLMN").

As per claim 34, claim 34 is rejected the same way as claim 22.

As per claim 35, the combination of 3GPP462 and 3GPP799 disclose communication device of claim 30.

3GPP799 further disclose wherein the second network slice information comprises one or more pieces of single-network slice selection assistance information (S-NSSAI) (see page 466, section 8.1, point 2.c,  "the UE stores NSSAI for the ID of the PLMN that the UE accesses, the UE provides NSSAI in RRC and NAS. The NSSAI indicates the slice/service type(s)”).

As per claim 36, the combination of 3GPP462 and 3GPP799 disclose communication device of claim 35.

3GPP799 further disclose wherein the one or more pieces of S-NSSAI include a slice/service type and slice differentiation information(see page 466, section 8.1, point 2.c,  "the UE stores NSSAI for the ID of the PLMN that the UE accesses, the UE provides NSSAI in RRC and NAS. The NSSAI indicates the slice/service type(s)”).

As per claim 37, the combination of 3GPP462 and 3GPP799 disclose communication device of claim 30.

3GPP799 further disclose wherein the processor is configured to execute the program instruction to establish a Packet Data Unit (PDU) session based on the second network slice information about the second network slice after the communication device registers with or is handed over to the second network (see page 465-467, "SM NSSAI" that the UE shall include in the PDU session establishment Request, shall enable the selection of an SM-NF, and to handover a UE from a slice in NGC to a DCN in EPC, UE need to be able to associate an application with one out of multiple parallel established PDU sessions. Different PDU sessions may belong to different slices).

As per claim 27, the combination of 3GPP462 and 3GPP799 disclose the inter-network change method of claim 1.

3GPP799 further disclose wherein the 4G mobile communications system comprises an evolved packet core system or an evolved UMTS Terrestrial Radio Access Network (E-UTRAN). (see Section 6.18.2, continuity is provided between the Evolved E-UTRAN base and the NG RANs connected to the Next Gen core network).

As per claim 38, claim 38 is rejected the same way as claim 27.


Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP462 et al. (HUAWEI: "Support of Network Slice Discovery", 3GPP DRAFT; R3-162462, 6 October 2016, IDS submitted 8/29/2019), in view of 3GPP799 ("3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Architecture for Next Generation System (Release 14)", 3GPP STANDARD; 3GPP TR 23.799, 31 October 2016, IDS submitted 8/29/2019), and further in view of Cho (US Pub. No.:2018/0324632).

As per claim 29, the combination of 3GPP462 and 3GPP799 disclose the inter-network change method of claim 25.

3GPP799 further disclose  wherein the PDU session comprises a same session address as a session address of a PDN connection requested by the PDN connection request message (see section 8.1-8.2, when UE handover is triggered, the source node/cell should be aware of slice(s) availability of neighbors for on-going slice service continuity of the UE / a session address that is the same as a session address assigned by the first network to the terminal for service continuity.  Also, Neighbors also exchange slice(s) availability on the interface connecting two nodes, e.g. Xn interface between gNBs).

The combination of 3GPP462 and 3GPP799 however does not explicitly  disclose wherein the PDU session comprises a same Internet Protocol (IP) address as an IP address of a PDN connection requested by the PDN connection request message.

Cho however disclose wherein the PDU session comprises a same Internet Protocol (IP) address as an IP address of a PDN connection requested by the PDN connection request message (see para. 0089, PDN connection represents an association (connection) between a UE represented by an IP address and the PDN represented by the APN. This means a connection (UE-PDN GW) between entities in a core network so as to form a session / a same Internet Protocol (IP) address, see also para. 0249).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the PDU session comprises a same Internet Protocol (IP) address as an IP address of a PDN connection requested by the PDN connection request message, as taught by Cho, in the system of 3GPP462 and 3GPP799, so as to provide a method and apparatus for reducing delay of transmitting data by transmitting and receiving data through a preconfigured path or a part of the path, see Cho, paragraphs 4-8.

As per claim 39, claim 39 is rejected the same way as claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonnier et al (US Pub. No.:2012/0134259) – see para. 0068, “In one embodiment, the NRI map entries further include information associating a standby PDN-GW in the PDN-GW pool 103 with the corresponding NRI. However, in embodiments in which each NRI is assigned an individual IP address, it is not necessary for the NRI map entries to contain standby PDN-GW information because the same address will be used in the event that the standby PDN-GW becomes the active PDN-GW for an NRI”.
Salkintzis (US Pub. No.:2018/0324576) – see para. 0100-0102, “Accordingly, the UE 405 sends 645 an Additional Attach Request message to the RAN 505 in order to attach for Usage Class Z. The Additional Attach Request message is used to attach to an additional (e.g., second, third, etc.) network slice instance after the UE 405 is already attached to a primary network slice (here the first network slice instance 510). Similar to the Initial Attach Request message, the Additional Attach Request message includes a parameter specifying the required usage class, here Usage Class Z. Note that the UE 405 does not know (and does not need to know) which network slices support the Usage Class Z. Rather, the UE 405 relies on the RAN 505 to know which network slices support the various usage classes”.
Wang (US Pub. No:2019/0239156) – “FIGS. 8-9 --Third Network Slice Selection Solution, FIG. 8 illustrates a further possible cellular network logical architecture that may support network slice selection, while FIG. 9 illustrates possible signal flow procedure details associated with the architecture of FIG. 8. The illustrated architecture of FIG. 8 and associated procedures and details of FIG. 9 may be referred to herein as a "third solution". According to this architecture and function, as shown, a single set of control plane (or "c-plane" or "CP") functions (e.g., including C-CPF-1 830, etc.) that are in common among multiple core network instances (e.g., core network instance 1 (CNI-1), core network instance 2 (CNI-2)) is shared across the core network instances. ”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469